NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                   Argued January 8, 2008
                                   Decided August 3, 2009



                                              Before

                            JOEL M. FLAUM, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge



No. 07-1832

BRUCE A. TAMMI,                                        Appeal from the United States District
                                                       Court for the Eastern District of
                        Plaintiff-Appellee,            Wisconsin

       v.                                              No. 04 C 1059

PORSCHE CARS NORTH AMERICA,                            Charles N. Clevert, Jr., Judge.
INC.,

                     Defendant-Appellant.



                                          ORDER

       This case comes to us on remand from the Wisconsin Supreme Court. In our earlier
opinion, we affirmed the judgment of the district court in part, and certified four questions
to the Wisconsin Supreme Court pertaining to interpretation of the Wisconsin Lemon Law,
No. 07-1832                                                                              Page 2




Wis. Stat. § 218.0171, in order to ascertain the propriety of the district court’s damages
award for the plaintiff. In light of the Wisconsin Supreme Court’s answers, we vacate the
district court’s damages award and remand for further proceedings.

        We will assume familiarity with our earlier opinion in Tammi v. Porsche Cars N. Am.,
Inc., 536 F.3d 702 (7th Cir. 2008). Bruce Tammi sued Porsche Cars North America, Inc.
(“Porsche”) in Wisconsin state court seeking damages for violations of the Wisconsin
Lemon Law, Wis. Stat. § 218.0171, arising out of his lease of a 2003 Porsche 911 Turbo.
After Porsche removed the case to the Eastern District of Wisconsin, a jury heard the
evidence and returned a verdict in favor of Tammi, awarding him $26,600.00 in damages.
The district court then granted Tammi’s post-trial motion to alter the damages award,
increasing the amount to $266,159.76. The court arrived at that figure by adding the
$57,458.00 Tammi paid in lease payments to the $75,621.88 purchase price Tammi paid for
the car, and then doubling that sum in accordance with Wis. Stat. § 218.0171(7), which
instructs a court to double the amount of pecuniary loss incurred by a consumer who
prevails in an action under the Wisconsin Lemon Law. The district court refused to reduce
the pecuniary loss amount based on Tammi’s use of the car and allowed him to keep the
car.

        Porsche appealed, arguing that the evidence was insufficient to sustain the jury’s
verdict, the district court should have granted its motion for a new trial, and that the
district court erred in calculating Tammi’s damages. We rejected Porsche’s first two
contentions but decided to seek the Wisconsin Supreme Court’s guidance on the third.
Tammi, 536 F.3d at 707–09, 712. Accordingly, we certified the following four questions to
the Wisconsin Supreme Court:

       1. When a consumer defined in Wisconsin Statute Section 218.0171(1)(b) 4.
       brings an action pursuant to subsection (7), if that consumer, after making his
       Lemon Law demand, then exercises an option to purchase and buys the
       vehicle as provided in the lease, is the consumer then entitled to recover the
       amount of the purchase price?

       2. If the consumer defined in Wisconsin Statute Section 218.0171(1)(b)(4). is
       entitled to recover the vehicle purchase price when he exercises the purchase
       option provided in the lease, does the purchase amount qualify as pecuniary
       loss subject to the doubling provision in subsection (7)?
No. 07-1832                                                                             Page 3




       3. If the answers to questions 1 and 2 are in the affirmative, is the consumer
       permitted to keep the purchased vehicle in addition to the receipt of the
       damage award or must the vehicle be returned to the manufacturer?

       4. Is a damage award under subsection (7) subject to a reduction for
       reasonable use of the vehicle?

Id. at 713–14.

        The Wisconsin Supreme Court granted our certification request and on July 17, 2009,
issued answers to two of the certified questions. Tammi v. Porsche Cars N. Am., Inc., No.
2008AP1913-CQ, ___ N.W.2d ___, 2009 WL 2105355 (Wis. July 17, 2009). Regarding the first
question, the Wisconsin Supreme Court answered in the negative: “When a consumer who
is leasing a motor vehicle brings an action against the manufacturer of the vehicle pursuant
to subsection (7) of Wis. Stat. § 218.0171, and then exercises his option to purchase the
vehicle under the terms of the lease, the consumer is not entitled to damages for the price of
his voluntary purchase because his purchase was not ‘caused’ by any violation of the
statute by the manufacturer.” Id. ¶ 2. In light of that answer, the court determined it was
unnecessary to answer the second and third questions. Id. ¶ 3. The court then answered
the fourth question: “The plain language of the statute makes clear that a consumer’s
refund under Wis. Stat. § 218.0171(2)(b)2.b. or 3.a. is subject to a reasonable allowance for
use. Because we read subsection (7) in conjunction with the rest of the statute, we conclude
that the amount of ‘pecuniary loss’ under Wis. Stat. § 218.0171(7) must incorporate a
reasonable allowance for use before the pecuniary loss is doubled.” Id. ¶ 4.

       In light of these answers, the district court’s damages award for Tammi was
incorrect, particularly its inclusion of the vehicle’s purchase price in the pecuniary loss
calculation and its failure to reduce the pecuniary loss amount by a reasonable allowance
for use before doubling that figure under Wis. Stat. § 218.0171(7). We therefore VACATE
the damages portion of the district court’s judgment and REMAND for further
proceedings consistent with this order, our prior opinion, and the Wisconsin Supreme
Court’s answers to the certified questions.